DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          






                     NO. 12-04-00214-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


ROBERT HORNBUCKLE,                               §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW OF

ELBERT HARRISON,
APPELLEE                                                        §     ANDERSON COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant has filed a motion to withdraw his notice of appeal and requests this Court dismiss
the appeal.  All other parties to the appeal have been given notice of the filing of this motion. 
Because Appellant has met the requirements of Texas Rule of Appellate Procedure 42.1(a)(2), the
motion is granted, and the appeal is dismissed. 
Opinion delivered November 17, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.





(PUBLISH)